          Case 1:15-cr-00286-DAD-BAM Document 596 Filed 06/17/21 Page 1 of 3

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBIN TUBESING
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff, United States of America

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:15-CR-00286-DAD-BAM
12                        Plaintiff,
                                                        STIPULATION FOR EXONERATION OF
13          v.                                          DEFENDANT’S CASH APPEARANCE BOND;
                                                        ORDER THEREON
14   ZAID ELODAT,
15                         Defendant,
16
     SUBHI ELODAT,
17
                           Surety.
18

19          Surety Subhi Elodat (“S Elodat”) posted a $20,000 cash bond to secure Defendant Zaid Elodat’s
20 (“Defendant”) appearance during the pendency of his case. Plaintiff United States of America (“United

21 States”) and S Elodat (the Parties) hereby stipulate to the exoneration of that bond based on the

22 following grounds:

23          1.     A bond review was held on November 17, 2015. See ECF. No. 87. The court ordered
24 that S Elodat post a $20,000 cash bond pursuant to a stipulation entered on November 16, 2015, and that

25 Defendant be released on the terms and conditions of Pretrial Services. See ECF Nos. 84 and 87.

26          2.     The cash bond was posted that same day, receipt #CAE100030926. See ECF No. 89.
27          3.     Judgment was imposed on Defendant on March 29, 2021. Defendant was sentenced to a
28 term of imprisonment and ordered to pay a $100 special assessment and a $25,000 fine. See ECF No.


      STIPULATION RE BOND                               1
30    EXONERATION; AND ORDER
          Case 1:15-cr-00286-DAD-BAM Document 596 Filed 06/17/21 Page 2 of 3

 1 594.

 2         4.     Defendant is required to surrender for service of sentence before 2:00 p.m., on June 16,

 3 2021. Id.

 4         5.     The Parties agree that, upon Defendant’s surrender to commence his period of

 5 confinement, the $20,000 bond can be exonerated and applied towards Defendant’s $25,000 fine

 6 pursuant to 28 U.S.C. § 2044 (Payment of fine with bond money).

 7         6.     Based on the foregoing, the Parties agree the Court can and should enter an Order:

 8                A.     Approving this Stipulation; and

 9                B.     Directing the Clerk of the Court to apply the principal bond monies, $20,000,

10                       posted by the Surety, Subhi Elodat, to the Defendant’s fine and any interest

11                       accrued be disbursed to the surety upon Defendant’s surrender to commence his

12                       period of confinement.

13

14                                                     Respectfully submitted,
     FOR THE UNITED STATES:
15                                                     PHILLIP A. TALBERT
                                                       Acting United States Attorney
16

17 Dated: 6/9/2021                              By:    /s/Robin Tubesing
                                                       ROBIN TUBESING
18                                                     Assistant United States Attorney
19 FOR THE SURETY:

20

21 Dated: 6/9/2021                                     _/S/Subhi Elodat____________________
                                                       SUBHI ELODAT
22

23 APPROVED AS TO FORM AND CONTENT:

24

25 Dated: 6/9/2021                                     _/s/Edwqrd M. Robinson________________
                                                       EDWARD M. ROBINSON
26                                                     Counsel for Defendant
27

28


      STIPULATION RE BOND                              2
30    EXONERATION; AND ORDER
          Case 1:15-cr-00286-DAD-BAM Document 596 Filed 06/17/21 Page 3 of 3

 1                                                O R D ER

 2         The Court, having reviewed the court files and the Parties’ Stipulation for Exoneration of

 3 Defendant’s Cash Appearance Bond (the Stipulation), and good cause appearing therefrom, hereby

 4 APPROVES the Stipulation. Accordingly, it is ORDERED that:

 5         1.     The Clerk of the Court shall apply the principal bond monies, $20,000, posted by the

 6                Surety, Subhi Elodat, to the Defendant’s fine and any interest accrued will be disbursed

 7                to the surety upon Defendant’s surrender to commence his period of confinement.

 8 IT IS SO ORDERED.

 9
       Dated:    June 16, 2021
10                                                   UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION RE BOND                              3
30    EXONERATION; AND ORDER
